29 A.3d 467 (2011)
302 Conn. 942
STATE of Connecticut
v.
Sharon PATTERSON.
SC 18868
Supreme Court of Connecticut.
Decided November 11, 2011.
Mary Beattie Shairer, assigned counsel, in support of the petition.
Michele C. Lukban, senior assistant state's attorney, in opposition.
*468 The defendant's petition for certification for appeal from the Appellate Court, 131 Conn.App. 65, 27 A.3d 374, is granted, limited to the following issues:
"1. Did the Appellate Court properly determine that the state presented sufficient evidence that the defendant had the required mental state in order to convict her under General Statutes § 53a-58(a)?
"2. Did the Appellate Court properly determine that the state presented sufficient evidence that the defendant had the required mental state in order to convict her under General Statutes § 53-20(a)(1) and (b)(1)?
"3. Did the Appellate Court properly determine that the state presented sufficient evidence that the defendant had the required mental state to convict her under General Statutes § 53-21(a)(1)?"